DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20, as originally filed, are currently pending and have been considered below.

Claim Objections
Claim 13 is objected to because of the following informalities:  Claim 13 recites the limitation “determine, based on the group of pixels representing the plant, that the weed in a weed group” in lines 11-12 of the claim.  This limitation appears to be missing a word or words.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the plant characteristic" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 6, 8-14, 17 and-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redden, U.S. Publication No. 2017/0206415, hereinafter, “Redden”, and further in view of Kiepe et al., U.S. Publication No. 2019/0220666, hereinafter, “Kiepe”.


receiving information describing a weed to be identified in the field by a plant identification model (Redden, ¶0032, The classifier 134 is trained in advance of being used on field images. Often, this training is supervised using test images of crops where the pixels of the plant features that the administrator wants to have the classifier identify are provided to the classifier 134 to train on. Although only one classifier 134 is described, in practice, more than one classifier 134 may be used, for example, to identify different plant features and/or the plant features of different types of plants; Redden, ¶0016, determining whether to remove weeds or other undesirable plants, and so on. Knowing the position in the field of unique plant features is useful generally because it provides a starting point for performing any of the above listed processes and more on a plant-by-plant basis; Redden, ¶0104); 
accessing an image of the field captured by an image sensor, the image comprising a group of pixels representing the plant (Redden, ¶0018, plant identification device 102 is either a part of, or is physically connected to a vehicle 120 travelling through a field, such as a tractor, truck, or any other vehicle; Redden, ¶0032, The plant feature classifier 134 is a machine learning classifier that receives as input an image, and outputs 206 a heat map ... including probability values (probabilities or likelihoods) that pixels in the image are associated with the plant feature to be identified);
applying the plant identification model to the image (Redden, ¶0032, The plant feature classifier 134), the plant identification model configured to: 

classify the group of pixels representing the plant as the weed (Redden, ¶0027, Crop image analysis system 130 includes a calibration module 132, a plant feature classifier 134; Redden, ¶0016; Redden, ¶0104, removal of plants identified as weeds); and 
determine a representative location of the classified group in the image (Redden, ¶0052, The transforms are generated by identifying the locations of image features in the each of two successive images ... identifying image features and their locations within images including ... FAST ... SLAM ... SIFT); 
generating a plant treatment instruction for treating the plant with a treatment mechanism of the plurality of treatment mechanisms and the representative location (Redden, ¶0020, knowing when to spray a chemical stored on the vehicle 120 once a plant has been identified by the system; Redden, ¶0052); and 
actuating the plant treatment mechanism using the plant treatment instruction such that the plant is treated with the plant treatment mechanism as the farming machine moves past the plant in the field (Redden, ¶0020, knowing when to spray a chemical stored on the vehicle 120 once a plant has been identified by the system; Redden, ¶0023, The crop image analysis system 130 receives position and image information from the device 102, analyses it, and stores it for later use depending upon how the information is going to be used. The positions of plant features identified by system 130 can be used 
Redden does not explicitly disclose the following limitation as further recited however Kiepe discloses 
a plurality of weed groups to be identified, each weed group comprising one or more weeds (Kiepe, ¶0051, `recognizing a type of weed` may denote an automated machine-based determination or recognition process for a specific type of weed starting from a digital image with a digital camera, pre-processing of the digital image, deriving metadata from the digital image and use these by, e.g., neural network based classifiers for a probability based analysis of the image data, and finally a recognition of one or more type(s) of weed; Kiepe, ¶0066, FIG. 1 shows a block diagram of an embodiment of the method 100 for recognizing a type of weed in a natural environment. The method comprises a plurality of steps, namely: capturing, 102, a digital image--in particular a colored image--of a weed among cultivated crop in the natural environment); 
determine, based on the group of pixels representing the plant, that the plant is a weed in a weed group (Kiepe, ¶0066, capturing, 102, a digital image--in particular a colored image--of a weed among cultivated crop in the natural environment); 
determine a representative location of the classified group of pixels in the image (Kiepe, ¶0066 contouring, 104, areas with a predefined color and texture specification in an RGB color model within the digital image … detects boundaries of green areas of the digital image. During this process at least one contoured area--e.g., one or more leafs, as well as one or more weed plants--may be built comprising pixels relating to the weed within a boundary contour); 
generating a plant treatment instruction based on the labeled weed group (Kiepe, ¶0015, Using a camera, e.g., from a smartphone, taking a picture, performing a preanalysis within the smartphone 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Redden to include the treatment selection database as taught by Kiepe in order to provide a means to decide which type of treatment to use dependent on local parameters including location, season and weather (Kiepe, ¶0015).

As per claim 2, Redden and Kiepe disclose the method of claim 1, wherein the received plurality of weed groups corresponds to one or more plants in the field (Redden, ¶0032, The classifier 134 is trained in advance of being used on field images. Often, this training is supervised using test images of crops where the pixels of the plant features that the administrator wants to have the classifier identify are provided to the classifier 134 to train on; Kiepe, ¶0051, `recognizing a type of weed` may denote an automated machine-based determination or recognition process for a specific type of weed starting from a digital image with a digital camera, pre-processing of the digital image, deriving metadata from the digital image and use these by, e.g., neural network based classifiers for a probability based analysis of the image data, and finally a recognition of one or more type(s) of weed; Kiepe, ¶0066, FIG. 1 shows a 

As per claim 6, Redden and Kiepe disclose the method of claim 1.  Kiepe discloses wherein each weed group in the plurality of weed groups describes a plant characteristic of the plants in the weed group (Kiepe, ¶0051, The term `recognizing`, in particular `recognizing a type of weed` may denote an automated machine-based determination or recognition process for a specific type of weed starting from a digital image with a digital camera, pre-processing of the digital image; Kiepe, ¶0066, contouring, 104, areas with a predefined color and texture specification in an RGB color model within the digital image … at least one contoured area--e.g., one or more leafs, as well as one or more weed plants--may be built comprising pixels relating to the weed within a boundary contour. However, it may also be possible, that the digital image has captured more than one leaf and/or the stem; Kiepe, ¶0022, The texture specification may relate to leaf veins, characteristic forms of leaf segments, specific patterning and color distribution, micro hairs on the surface atop of the leaf and on the edge of the leaf. All of these and additional characteristic textures may not explicitly be parameterized but belong to the "learnt" context of the trained classifier).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teaching of Redden to include the weed characteristics as taught by Kiepe in order to provide a means to determine the proper herbicide to use in developing weed management techniques (Kiepe, ¶0015).

As per claim 8, Redden and Kiepe disclose the method of claim 1.  Kiepe discloses wherein each weed group in the plurality of weed groups describes one or more plant treatment mechanisms to be applied to plants in the weed group (Kiepe, ¶0015, Using a camera, e.g., from a smartphone, taking a picture, 

As per claim 9, Redden and Kiepe disclose the farming machine of claim 1, wherein the corresponding plant treatments includes at least one of a herbicide treatment, a pesticide treatment, a fungicide treatment, or a fertilizer treatment (Redden, ¶0104, The determined actions 908 may include potential treatments, such as the application of fertilizer, pesticides or other chemicals. The determined actions 908 may also include thinning practices, such as the removal of plants identified as weeds, or thinning to remove undesired plants). 

As per claim 10, Redden and Kiepe disclose the method of claim 1, further comprising: receiving a crop group to be identified in the field by the plant identification model (Redden, ¶0032, The classifier 134 is trained in advance of being used on field images. Often, this training is supervised using test images of crops where the pixels of the plant features that the administrator wants to have the classifier identify are provided to the classifier 134 to train on). 



As per clam 12, Redden and KIepe disclose the method of claim 1, wherein the image sensor is coupled to the farming machine and the image sensor captures the image of the field as the farming machine moves through the field (Redden, ¶0018, plant identification device 102 is either a part of, or is physically connected to a vehicle 120 travelling through a field, such as a tractor, truck, or any other vehicle). 

As per claim 13, Redden discloses a farming machine comprising: 
a plurality of plant treatment mechanisms for treating a plant as the farming machine travels past the plant in a field (Redden, ¶0016, images captured as a vehicle (e.g., tractor, sprayer, etc.) including one or more cameras travels through the field along a row of crops … determining what kinds 
a control system configured to: 
receive a weed to be identified in the field by a plant identification model (Redden, ¶0032, The classifier 134 is trained in advance of being used on field images. Often, this training is supervised using test images of crops where the pixels of the plant features that the administrator wants to have the classifier identify are provided to the classifier 134 to train on. Although only one classifier 134 is described, in practice, more than one classifier 134 may be used, for example, to identify different plant features and/or the plant features of different types of plants; Redden, ¶0016, determining whether to remove weeds or other undesirable plants, and so on. Knowing the position in the field of unique plant features is useful generally because it provides a starting point for performing any of the above listed processes and more on a plant-by-plant basis; Redden, ¶0104); 
access an image of the plant captured by an image sensor, the image comprising a group of pixels representing the plant (Redden, ¶0018, plant identification device 102 is either a part of, or is physically connected to a vehicle 120 travelling through a field, such as a tractor, truck, or any other vehicle; Redden, ¶0032, The plant feature classifier 134 is a machine learning classifier that receives as input an image, and outputs 206 a heat map ... including probability values (probabilities or likelihoods) that pixels in the image are associated with the plant feature to be identified); 
apply the plant identification model to the image (Redden, ¶0032, The plant feature classifier 134), the plant identification model configured to: 

classify the group of pixels representing the plant as the weed (Redden, ¶0027, Crop image analysis system 130 includes a calibration module 132, a plant feature classifier 134; Redden, ¶0016; Redden, ¶0104, removal of plants identified as weeds); and 
determine a representative location of the labelled group (Redden, ¶0052, The transforms are generated by identifying the locations of image features in the each of two successive images ... identifying image features and their locations within images including ... FAST ... SLAM ... SIFT); 
generate a plant treatment instruction for treating the plant with a treatment mechanism and the representative location (Redden, ¶0020, knowing when to spray a chemical stored on the vehicle 120 once a plant has been identified by the system; Redden, ¶0052); and 
actuate the plant treatment mechanism using the plant treatment instruction such that the plant is treated with the plant treatment mechanism as the farming machine moves past the plant in the field (Redden, ¶0020, knowing when to spray a chemical stored on the vehicle 120 once a plant has been identified by the system; Redden, ¶0023, The crop image analysis system 130 receives position and image information from the device 102, analyses it, and stores it for later use depending upon how the information is going to be used. The positions of plant features identified by system 130 can be used in a variety of different processes as mentioned above, some of which involve using the analyses 
Redden does not explicitly disclose the following limitation as further recited however Kiepe discloses
a plurality of weed groups to be identified, each weed group comprising one or more weeds (Kiepe, ¶0051, `recognizing a type of weed` may denote an automated machine-based determination or recognition process for a specific type of weed starting from a digital image with a digital camera, pre-processing of the digital image, deriving metadata from the digital image and use these by, e.g., neural network based classifiers for a probability based analysis of the image data, and finally a recognition of one or more type(s) of weed; Kiepe, ¶0066, FIG. 1 shows a block diagram of an embodiment of the method 100 for recognizing a type of weed in a natural environment. The method comprises a plurality of steps, namely: capturing, 102, a digital image--in particular a colored image--of a weed among cultivated crop in the natural environment; 
determine, based on the group of pixels representing the plant, that the plant is a weed in a weed group (Kiepe, ¶0066, capturing, 102, a digital image--in particular a colored image--of a weed among cultivated crop in the natural environment); 
determine a representative location of the labelled group of pixels (Kiepe, ¶0066 contouring, 104, areas with a predefined color and texture specification in an RGB color model within the digital image … detects boundaries of green areas of the digital image. During this process at least one contoured area--e.g., one or more leafs, as well as one or more weed plants--may be built comprising pixels relating to the weed within a boundary contour); 
generate a plant treatment instruction for treating the plant based on the weed group (Kiepe, ¶0015, Using a camera, e.g., from a smartphone, taking a picture, performing a preanalysis within the smartphone and/or sending the picture to an analysis system may provide tremendous value for the 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Redden to include the treatment selection database as taught by Kiepe in order to provide a means to decide which type of treatment to use dependent on local parameters including location, season and weather (Kiepe, ¶0015). 

As per claim 14, Redden and Kiepe disclose the farming machine of claim 13, wherein the received plurality of weed groups correspond to one or more plants planted in the field (Redden, ¶0032, The classifier 134 is trained in advance of being used on field images. Often, this training is supervised using test images of crops where the pixels of the plant features that the administrator wants to have the classifier identify are provided to the classifier 134 to train on; Kiepe, ¶0051, `recognizing a type of weed` may denote an automated machine-based determination or recognition process for a specific type of weed starting from a digital image with a digital camera, pre-processing of the digital image, deriving metadata from the digital image and use these by, e.g., neural network based classifiers for a probability based analysis of the image data, and finally a recognition of one or more type(s) of weed; Kiepe, ¶0066, FIG. 1 shows a block diagram of an embodiment of the method 100 for recognizing a type 

As per claim 17, Redden and Kiepe disclose the farming machine of claim 13.  Kiepe discloses wherein each weed group in the plurality of weed groups describes a corresponding plant characteristic of plants in the weed group (Kiepe, ¶0051, The term `recognizing`, in particular `recognizing a type of weed` may denote an automated machine-based determination or recognition process for a specific type of weed starting from a digital image with a digital camera, pre-processing of the digital image; Kiepe, ¶0066, contouring, 104, areas with a predefined color and texture specification in an RGB color model within the digital image … at least one contoured area--e.g., one or more leafs, as well as one or more weed plants--may be built comprising pixels relating to the weed within a boundary contour. However, it may also be possible, that the digital image has captured more than one leaf and/or the stem; Kiepe, ¶0022, The texture specification may relate to leaf veins, characteristic forms of leaf segments, specific patterning and color distribution, micro hairs on the surface atop of the leaf and on the edge of the leaf. All of these and additional characteristic textures may not explicitly be parameterized but belong to the "learnt" context of the trained classifier).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teaching of Redden to include the weed characteristics as taught by Kiepe in order to provide a means to determine the proper herbicide to use in developing weed management techniques (Kiepe, ¶0015).

As per claim 18, Redden and Kiepe disclose the farming machine of claim 17.  Kiepe discloses wherein plant characteristics include at least one of leaf shape, size, or leaf color (Kiepe, ¶0051, The term `recognizing`, in particular `recognizing a type of weed` may denote an automated machine-based .


Claims 3-5, 7, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redden, U.S. Publication No. 2017/0206415, hereinafter, “Redden”, in view of Kiepe et al., U.S. Publication No. 2019/0220666, hereinafter, “Kiepe” as applied to claim 1, 5 and 13 above, and further in view of Sa, Inkyu, et al. "weednet: Dense semantic weed classification using multispectral images and mav for smart farming." IEEE robotics and automation letters 3.1 (2017): 588-595, hereinafter, “Sa”.

As per claim 3, Redden and Kiepe disclose the method of claim 1, but do not explicitly disclose the following limitations as further recited however Sa discloses wherein the plurality of weed groups describe families of plants in the weed groups (Sa, page 590, A. Dataset Acquisition, Dense manual 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Redden and Kiepe to include the specific crop /weed species and domain to train the classifier as taught by Sa in order to provide for reliable and accurate weed detection and treatments in an autonomous crop management system (Sa, Abstract).

As per claim 4, Redden and Kiepe disclose the method of claim 1, but do not explicitly disclose the following limitations as further recited however Sa discloses wherein the plurality of weed groups describe genera of plants in the weed groups (Sa, page 590, A. Dataset Acquisition, Dense manual annotation of crop/weed species is a challenging task, as shown in Fig. 1 ... plant boundaries in our datasets are difficult to distinguish and may require domain-specific knowledge or experience. They also require finer-selection tools (e.g., pixel level selection and zoom-in/out) ... we designed the 40 m × 40 m weed test field shown in Fig. 2. We applied different levels of herbicide to the field; max, mid, and min, corresponding to left (yellow), mid (red), and right (green) respectively. Therefore, as expected, images from the left-to-right field patches contain crop-only, crop/weed, and weed-only, respectively. We then applied basic automated image processing techniques to extract NDVI from the left and right patch 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Redden and Kiepe to include the specific crop /weed species and domain to train the classifier as taught by Sa in order to provide for reliable and accurate weed detection and treatments in an autonomous crop management system (Sa, Abstract).

As per claim 5, Redden and Kiepe disclose the method of claim 1, but do not explicitly disclose the following limitations as further recited however Sa discloses wherein the plurality of weed groups describe species of plants in the weed groups (Sa, page 590, A. Dataset Acquisition, Dense manual annotation of crop/weed species is a challenging task, as shown in Fig. 1 ... plant boundaries in our datasets are difficult to distinguish and may require domain-specific knowledge or experience. They also require finer-selection tools (e.g., pixel level selection and zoom-in/out) ... we designed the 40 m × 40 m weed test field shown in Fig. 2. We applied different levels of herbicide to the field; max, mid, and min, corresponding to left (yellow), mid (red), and right (green) respectively. Therefore, as expected, images from the left-to-right field patches contain crop-only, crop/weed, and weed-only, respectively. We then applied basic automated image processing techniques to extract NDVI from the left and right patch images, as described in the following sub-section. The crop-weed images could only be annotated manually following advice from crop science experts). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Redden and Kiepe to include the specific crop /weed species and domain to train the classifier as taught by Sa in order to provide for reliable and accurate weed detection and treatments in an autonomous crop management system (Sa, Abstract).



As per claim 15, Redden and KIepe disclose the farming machine of claim 13, but do not explicitly disclose the following limitations as further recited however Sa discloses wherein the plurality of weed groups describe species of plants in the weed groups (Sa, page 590, A. Dataset Acquisition, Dense manual annotation of crop/weed species is a challenging task, as shown in Fig. 1 ... plant boundaries in our datasets are difficult to distinguish and may require domain-specific knowledge or experience. They also require finer-selection tools (e.g., pixel level selection and zoom-in/out) ... we designed the 40 m × 40 m weed test field shown in Fig. 2. We applied different levels of herbicide to the field; max, mid, and 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Redden and Kiepe to include the specific crop /weed species and domain to train the classifier as taught by Sa in order to provide for reliable and accurate weed detection and treatments in an autonomous crop management system (Sa, Abstract).

As per claim 16, Redden and Kiepe disclose the farming machine of claim 13, but do not explicitly disclose the following limitations as further recited however Sa discloses wherein the plurality of weed groups describe genera of plants in the weed groups (Sa, page 590, A. Dataset Acquisition, Dense manual annotation of crop/weed species is a challenging task, as shown in Fig. 1 ... plant boundaries in our datasets are difficult to distinguish and may require domain-specific knowledge or experience. They also require finer-selection tools (e.g., pixel level selection and zoom-in/out) ... we designed the 40 m × 40 m weed test field shown in Fig. 2. We applied different levels of herbicide to the field; max, mid, and min, corresponding to left (yellow), mid (red), and right (green) respectively. Therefore, as expected, images from the left-to-right field patches contain crop-only, crop/weed, and weed-only, respectively. We then applied basic automated image processing techniques to extract NDVI from the left and right patch images, as described in the following sub-section. The crop-weed images could only be annotated manually following advice from crop science experts). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Redden and Kiepe to include the specific crop /weed .


Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redden, U.S. Publication No. 2017/0206415, hereinafter, “Redden”, and further in view of Wilbur et al., U.S. Publication No. 2017/0041407, hereinafter, “Wilbur”.

As per claim 19, Redden discloses a method comprising: 
accessing images of a field that were captured by an image sensor, the images including groups of pixels representing one or more plants in the field (Redden, ¶0018, plant identification device 102 is either a part of, or is physically connected to a vehicle 120 travelling through a field, such as a tractor, truck, or any other vehicle; Redden, ¶0032, The plant feature classifier 134 is a machine learning classifier that receives as input an image, and outputs 206 a heat map ... including probability values (probabilities or likelihoods) that pixels in the image are associated with the plant feature to be identified); 
each group of pixels classified as a plant group from a plurality of plant groups by a plant identification model (Redden, ¶0032, The classifier 134 is trained in advance of being used on field images. Often, this training is supervised using test images of crops where the pixels of the plant features that the administrator wants to have the classifier identify are provided to the classifier 134 to train on. Although only one classifier 134 is described, in practice, more than one classifier 134 may be used, for example, to identify different plant features and/or the plant features of different types of plants);

combining the accessed images to generate a plant identification map (Redden, ¶0032, The plant feature classifier 134 is a machine learning classifier that receives as input an image, and outputs 206 a heat map; Redden, ¶0101, the locations of the plant features may be passed as an input to plant modeling computer code. The plant modeling code may, for example, use any generated depth maps, heat maps, combined maps, and/or global maps to generate 904 or "grow" plant a virtual model of one or more plants in a field using the locations of the plant features as a starting point for each separate plant to be modeled).
Redden does not explicitly disclose the following limitations as further recited however Wilbur discloses 
wherein the plant identification map is a geographic map of the field indicating locations of plant groups in the field and locations of plant treatment actions applied to the field (Wilbur, ¶0225, the geospatial data map is defined as a heat map for the specified geographic area in which a given geographic area/band having similar agricultural-related data values is depicted by a particular color and in which geographic areas/bands having dissimilar agricultural-related data values are depicted by different colors. In some embodiments, the geospatial data map is defined as a point map for the specified geographic area in which agricultural-related data values are shown at various point locations across the specified geographic area; Wilbur, ¶0125, The prescription map 911 provides recommendations and/or instructions for an operation to be performed on one or more zones of a given field as a function of geolocation, e.g., variable-rate application data. The operation specified by a given prescription map 911 can be essentially any type of agriculture-related operation, including soil 
sending the plant identification map to a device for display (Wilbur, ¶0141, the AGVERDICT.RTM. system 401 includes a map generation module 1021 configured to generate image data that when used to control a display of the remote subscriber computing device causes the display to show a map identifying the separate geographic zones within the geographic area and indicating values of the at least one agricultural characteristic for the separate geographic zones. The communication module 1009 is configured to transmit map display instructions including the generated image data over a wireless communication channel to the remote subscriber computing device. The map display instructions cause the remote subscriber computing device to process the image data to display the map identifying the separate geographic zones). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Redden to include the display map as taught by Wilbur in order to display a geospatial data map-based o the final output of agricultural related data over the give geographic area (Wilbur, Abstract).

As per claim 20, Redden and Wilbur disclose the method of claim 19, further comprising: generating a heat map on plant groups in the field (Redden, ¶0032, The plant feature classifier 134 is a machine learning classifier that receives as input an image, and outputs 206 a heat map ... including probability values (probabilities or likelihoods) that pixels in the image are associated with the plant feature to be identified).  Wilbur discloses by applying a color scheme to the plant identification map, wherein a color intensity of the heat map indicates a spatial density of a plant group in the field (Wilbur, ¶0225, the geospatial data map is defined as a heat map for the specified geographic area in which a given geographic area/band having similar agricultural-related data values is depicted by a particular color and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189. The examiner can normally be reached M-F, 9:30AM TO 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/TRACY MANGIALASCHI/Examiner, Art Unit 2668                
/VU LE/Supervisory Patent Examiner, Art Unit 2668